DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 and 21-31 are pending
Claims 10-20 are cancelled
Claims 21-31 are new
Claims 1-9 and 21-31 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 03/06/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-9 in the reply filed on 02/18/2021 is acknowledged.  New claims 21-31 are also added and depend from independent claim 1; therefore, will also be examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  Missing a colon on line 3 after “configured to”.  Also, lines 12-13 and 24 each state “the wastewater or untreated wastewater or effluent” to maintain consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 1 states “the information handling system” and instead should recite “the information handling subsystem” to maintain consistency.  Additionally, lines 2-3 states “the one or more properties of the untreated wastewater or effluent” and instead should recite “the one or more initial properties of the untreated wastewater or effluent” to maintain consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the amount” on line 19.  There is insufficient antecedent basis for this limitation in the claim.  Also, line 21 states “of at least one chemical treatment subsystem”.  It is unclear whether Applicant is referring to the same “one or more chemical treatment subsystems” as recited on line 10 of claim 1, or a different one.  Furthermore, line 23 states “of at least one mechanical treatment Claims 2-9 and 21-31 are also rejected since these claims depend on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 21-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US 2017/0297929 A1) (hereinafter “Whitaker”).




Whitaker teaches a system (see FIG. 2, a water treatment apparatus 100) (see paragraphs 1, 15, 74, 132) comprising:
a testing (see paragraphs 24, 80, 97 and 106 regarding conducting a series of tests);
one or more sensors (see FIG. 2, two TSS probes 410 and 420, pH sensors 430 and 440, and a flow meter 450) (see paragraphs 75-76, 93-94 and 136 regarding numerous sensors), the test treatment subsystem configured to:
obtain a first set of data regarding one or more initial properties of untreated wastewater or effluent using the sensors (see FIG. 2, two TSS probes 410 and 420, pH sensors 430 and 440, and a flow meter 450) (see paragraphs 16, 20, 75, and 79),
perform one or more potential chemical treatments and one or more potential mechanical treatments on a sample of the untreated wastewater or effluent (see FIG. 2, a main DAF chamber 220) (see FIG. 3, an acid dosing pump 320, an alkali dosing pump 330, a coagulant dosing pump 340, and a flocculant dosing pump 350) (see paragraphs 17, 20, 48 and 50), and
obtain a second set of data regarding one or more properties of the treated sample using the sensors (see FIG. 2, two TSS probes 410 and 420, pH sensors 430 and 440, and a flow meter 450) (see paragraphs 18, 20, 76, and 79);
one or more chemical treatment subsystems in which one or more chemical additives react with one or more waste materials in the untreated wastewater or effluent 
one or more mechanical treatment subsystems in which the waste materials in the wastewater or effluent is physically separated from water (see FIG. 2, a main DAF chamber 220) (see paragraph 133);
at least one information handling subsystem (see FIG. 2, a control cabinet 300 further including a controller 310) communicatively coupled to the test treatment subsystem, the chemical treatment subsystems, and the mechanical treatment subsystems (see paragraphs 132 and 134), the information handling subsystem being configured to:
receive the first and second sets of data from the sensors (see paragraphs 16, 18, 20, 75, 76,  and 79),
use the first and second sets of data to select at least one chemical treatment and at least one mechanical treatment to reduce the amount of one or more waste materials in the untreated wastewater or effluent (see paragraphs 16, 18, 20, 75, 76,  and 79),
control one or more components of at least one chemical treatment subsystem to perform the selected chemical treatment on the untreated wastewater or effluent (see paragraphs 132, 134, 140, 146, 151-152, 192 and 202), and
control one or more components of at least one mechanical treatment subsystem to perform the selected mechanical treatment on the wastewater or effluent (see paragraphs 132, 134, 140, 146, 151-152, 192 and 202).
treatment subsystem, as recited in independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Whitaker to have the tests performed in a treatment subsystem, as recited, in order to achieve the same desirable result of monitoring the parameter values of the untreated and treated fluid source to further provide a safe and uncontaminated fluid source (see paragraphs 24, 80, 97 and 106 regarding conducting a series of tests) (see paragraphs 75-76, 93-94 and 136 regarding numerous sensors).

Regarding Claim 2:
Whitaker teaches the system of claim 1 wherein the system is located on an offshore rig or ship (Examiner’s note:  this claim limitation is merely the material worked upon and the location of the wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Whitaker to be located on an offshore rig or ship, as recited, to effectively and efficiently treat wastewater coming directly off an offshore rig or ship (see paragraphs 74, 134, and 240-242)).

Regarding Claim 3:
Whitaker teaches the system of claim 1 wherein the one or more initial properties of untreated wastewater or effluent comprise at least one property selected from the 

Regarding Claim 4:
Whitaker teaches the system of claim 1 wherein the chemical treatment subsystem comprises a tank, a hopper for dispensing chemical additives into the tank, and an agitation device disposed in the tank (see FIG. 2, a DAF system 200, an inlet chamber 210, a main DAF chamber 220, a sludge hopper 230, and an outlet chamber 240) (see FIG. 3, an acid dosing pump 320, an alkali dosing pump 330, a coagulant dosing pump 340, and a flocculant dosing pump 350) (see paragraph 135).

Regarding Claim 5:
Whitaker teaches the system of claim 1 wherein the mechanical treatment subsystem comprises a dissolved air flotation unit (see FIG. 2, a main DAF chamber 220) (see paragraph 133).





Whitaker teaches the system of claim 1 wherein the mechanical treatment subsystem comprises a centrifuge (see FIG. 2, a DAF system 200) (see paragraphs 17, 20, 48 and 50) (see paragraph 133).

Regarding Claim 8:
Whitaker teaches the system of claim 1 wherein the information handling system comprises a neural network that comprises a set of input data that includes the one or more properties of the untreated wastewater or effluent (see paragraphs 132, 134, 140, 146, 151-152, 192 and 202).

Regarding Claim 9:
Whitaker teaches the system of claim 8 wherein the input data comprises data regarding at least one property selected from the group consisting of: pH, turbidity, emulsion strength, capacitance, dielectric constant, impedance, loss tangent, reactance phase angle, acoustic attenuation, acoustic relaxation, thermal conductivity, electrical conductivity, salinity, oil content, solids content, water content, and any combination thereof (see FIG. 2, two TSS probes 410 and 420, pH sensors 430 and 440, and a flow meter 450) (see paragraphs 18, 20, 76, and 79).

Regarding Claim 21:
Whitaker teaches the system of claim 1 wherein the system is located at a well site comprising a well bore that penetrates at least a portion of a subterranean formation Examiner’s note:  this claim limitation is merely the material worked upon and the location of the wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Whitaker to be located at a well site comprising a well bore that penetrates at least a portion of a subterranean formation, as recited, to effectively and efficiently treat wastewater coming directly off an offshore rig or ship (see paragraphs 74, 134, and 240-242)).

Regarding Claim 22:
Whitaker teaches the system of claim 21 wherein the untreated wastewater or effluent was recovered from the well bore (Examiner’s note:  this claim limitation is merely the material worked upon and the location of the wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Whitaker to be located at a well site comprising a well bore that penetrates at least a portion of a subterranean formation, as recited, to effectively and efficiently treat wastewater coming directly off an offshore rig or ship (see paragraphs 74, 134, and 240-242)).

Regarding Claim 23:
Whitaker teaches the system of claim 9 wherein the system is located on an offshore rig or ship (Examiner’s note:  this claim limitation is merely the material worked upon and the location of the wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled 

Regarding Claim 24:
Whitaker teaches the system of claim 9 wherein the chemical treatment subsystem comprises a tank, a hopper for dispensing chemical additives into the tank, and an agitation device disposed in the tank (see FIG. 2, a DAF system 200, an inlet chamber 210, a main DAF chamber 220, a sludge hopper 230, and an outlet chamber 240) (see FIG. 3, an acid dosing pump 320, an alkali dosing pump 330, a coagulant dosing pump 340, and a flocculant dosing pump 350) (see paragraph 135).

Regarding Claim 25:
Whitaker teaches the system of claim 9 wherein the mechanical treatment subsystem comprises a dissolved air flotation unit (see FIG. 2, a main DAF chamber 220) (see paragraph 133).

Regarding Claim 27:
Whitaker teaches the system of claim 9 wherein the mechanical treatment subsystem comprises a centrifuge (see FIG. 2, a DAF system 200) (see paragraphs 17, 20, 48 and 50) (see paragraph 133).



Whitaker teaches the system of claim 9 wherein the system is located at a well site comprising a well bore that penetrates at least a portion of a subterranean formation (Examiner’s note:  this claim limitation is merely the material worked upon and the location of the wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Whitaker to be located at a well site comprising a well bore that penetrates at least a portion of a subterranean formation, as recited, to effectively and efficiently treat wastewater coming directly off an offshore rig or ship (see paragraphs 74, 134, and 240-242)).

Regarding Claim 29:
Whitaker teaches the system of claim 28 wherein the untreated wastewater or effluent was recovered from the well bore (Examiner’s note:  this claim limitation is merely the material worked upon and the location of the wastewater treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Whitaker to be located at a well site comprising a well bore that penetrates at least a portion of a subterranean formation, as recited, to effectively and efficiently treat wastewater coming directly off an offshore rig or ship (see paragraphs 74, 134, and 240-242)).




Whitaker teaches the system of claim 1 wherein the mechanical treatment subsystem comprises a dissolved air flotation unit (see FIG. 2, a main DAF chamber 220) (see paragraph 133) and the chemical treatment subsystem comprises a tank, a hopper for dispensing chemical additives into the tank, and an agitation device disposed in the tank (see FIG. 2, a DAF system 200, an inlet chamber 210, a main DAF chamber 220, a sludge hopper 230, and an outlet chamber 240) (see FIG. 3, an acid dosing pump 320, an alkali dosing pump 330, a coagulant dosing pump 340, and a flocculant dosing pump 350) (see paragraph 135).

Claims 6, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US 2017/0297929 A1) (hereinafter “Whitaker”) in view of Reilly et al. (US 2012/0055859 A1) (hereinafter “Reilly”).

Regarding Claim 6:
Whitaker teaches the system of claim 1.
Whitaker does not specifically teach wherein the mechanical treatment subsystem comprises a skimmer device.
Reilly teaches a skimmer device (see Reilly paragraph 65).
Whitaker and Reilly are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Whitaker to include a skimmer device of Reilly to 

Regarding Claim 26:
Whitaker teaches the system of claim 9.
Whitaker does not specifically teach wherein the mechanical treatment subsystem comprises a skimmer device.
Reilly teaches a skimmer device (see Reilly paragraph 65).
Whitaker and Reilly are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Whitaker to include a skimmer device of Reilly to effectively and efficiently remove oily contaminated surfaces from a fluid source (see Reilly paragraph 65).

Regarding Claim 31:
Whitaker teaches the system of claim 1 wherein the chemical treatment subsystem comprises a tank, a hopper for dispensing chemical additives into the tank, and an agitation device disposed in the tank (see FIG. 2, a DAF system 200, an inlet chamber 210, a main DAF chamber 220, a sludge hopper 230, and an outlet chamber 240) (see FIG. 3, an acid dosing pump 320, an alkali dosing pump 330, a coagulant dosing pump 340, and a flocculant dosing pump 350) (see paragraph 135).

Reilly teaches a skimmer device (see Reilly paragraph 65).
Whitaker and Reilly are analogous inventions in the art of teaching a wastewater treatment system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Whitaker to include a skimmer device of Reilly to effectively and efficiently remove oily contaminated surfaces from a fluid source (see Reilly paragraph 65).



Other References Considered
Veilleux et al. (US 2004/0124138 A1) teaches a method and system for the treatment of wastewater.

Bowers, Jr. (US 2009/0230033 A1) teaches a system for continuous optimization of wastewater treatment.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773